Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 01/22/2022.
Acknowledgment is made of applicant’s claim for priority of CN 20211017923 filed in China on 02/09/2021.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 10, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US 2016/0327845.
Claim 1: Kim et al. disclose a display device, comprising: 
(Fig. 3) a substrate 110 [0084]; 
(Fig. 1) a first transistor and a second transistor (T1/T2/T3/T4) [0051], disposed on the substrate 110; 
a first pixel electrode P1, electrically connected to the first transistor T1; 
a second pixel electrode P2, electrically connected to the second transistor T2, 
wherein the second pixel electrode P2 is disposed adjacent to the first pixel electrode P1; and 
(Figs. 1, 2) a common electrode layer COM, having a first slit (center slit between WCOM/WCOM, common electrode layer COM has an opening/slit with inverted T shape)
(Fig. 2) wherein the first slit (center slit between WCOM/WCOM) spans from the first pixel electrode P1 to the second pixel electrode P2 [0076].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 2-4, 10, 11:
Claim 2: (Figs. 1, 2) the first slit has a first portion (upper vertical slit) and a second portion (lower horizontal slit) connected to the first portion (common electrode layer COM has an opening/slit with inverted T shape), and an extension direction of the first portion (center vertical slit) is different from an extension direction of the second portion(lower horizontal slit) [0076].
Claim 3: (Figs. 7, 8) in a normal direction of the substrate, the first portion 120 overlaps with a portion of the first pixel electrode 180, and the second portion overlaps with a portion of the second pixel electrode 190.
Claim 4: (Fig. 2) in a normal direction of the substrate, the first slit COM (inverted T opening) has a turning portion (horizontal portion) connecting the first portion (left overlapping WP1) and the second portion (right overlapping WP1), and the turning portion (horizontal portion) is located between first pixel electrode P1 and the second pixel electrode P2.
Claim 10: (Fig. 1) the first transistor T1 overlaps with one end of the first slit, and the second transistor T1 overlaps with other end of the first slit (first opening/slit with inverted T shape).
Claim 11: (Fig. 3) the common electrode layer 120 is disposed on the first pixel electrode 190 (separated by passivation layer 173) [0069]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0327845 in view of Higashi US 2019/0227394.
Claims 8, 20:
Higashi teaches
Claim 5: (Figs. 1, 2) the slits 230 of common electrode 198 including the extension direction of the first portion 230 (upper portion) has an included angle 01 with a Y-axis, the extension direction of the second portion 230 (lower portion) has an included angle 02 with the Y-axis, and the included angle 01 and the included angle 02 are greater than zero degrees and less than 90 degrees.
Claim 6: (Figs. 1, 2) Regarding the limitation “wherein the included angle 01 and the 25 included angle 02 are 10 degrees”: Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with the combination of Kim/Higashi as in claim 5.
Claim 7: (Figs. 1, 2) an angle of the included angle 01 is same as an angle of the included angle 02 (first and second angles together form a > shape).
Claim 8: (Fig. 1) a data line 194/220 [0084], disposed on the substrate and comprising a main portion 220 (vertical portion, at top/bottom), a first bending portion 220 (upper bending portion), and a second bending portion 220 (lower bending portion), wherein the first bending portion 220 (upper bending portion) is connected to the main portion 220 (vertical portion) and extends along a first direction (tilted to the right), the second bending portion 220 (lower bending portion) is connected to the main portion 220 (vertical portion) and extends along a second direction (tilted to the left), and the first direction is different from the second direction (first and second bending portions together form a > shape).
Claim 9: (Fig. 1) wherein the extension direction of the first portion 230 (upper vertical slit) is parallel to the first direction (tilted to the right), and the extension direction of the second portion 230 (lower vertical slit) is parallel to the second direction (tilted to the left).
Claim 20: (Fig. 2) a bridging layer 195 (drain electrode), wherein the first pixel electrode 196 is electrically connected to the first transistor TFT 200 through the bridging layer 195 [0088].

Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims .
The primary reason for the allowance of the dependent claim 12 is the inclusion of the limitation 
“…further comprising a conductive layer, wherein the conductive layer has a second slit, and the second slit spans from the first pixel electrode to the second pixel electrode.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 12. Claims 13-19 are also allowed by virtue of dependency.
Kim et al. US 2016/0327845 and Higashi US 2019/0227394 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871

==
1. A display device, comprising: a substrate; a first transistor and a second transistor, disposed on the substrate; a first pixel electrode, electrically connected to the first transistor; a second pixel electrode, electrically connected to the second transistor, wherein the second pixel electrode is disposed adjacent to the first pixel electrode; and a common electrode layer, having a first slit, wherein the first slit spans from the first pixel electrode to the second pixel electrode.

2. The display device according to claim 1, wherein the first slit has a first portion and a second portion connected to the first portion, and an extension direction of the first portion is different from an extension direction of the second portion.

3. The display device according to claim 2, wherein in a normal direction of the substrate, the first portion overlaps with a portion of the first pixel electrode, and the second portion overlaps with a portion of the second pixel electrode.

4. The display device according to claim 2, wherein in a normal direction of the substrate, the first slit has a turning portion connecting the first portion and the second portion, and the turning portion is located between the first pixel electrode and the second pixel electrode.

5. The display device according to claim 2, wherein the extension direction of the first portion has an included angle 01 with a Y-axis, the extension direction of the second portion has an included angle 02 with the Y-axis, and the included angle 01 and the included angle 02 are greater than zero degrees and less than 90 degrees.

6. The display device according to claim 5, wherein the included angle 01 and the 25 included angle 02 are 10 degrees.

7. The display device according to claim 5, wherein an angle of the included angle 01 is same as an angle of the included angle 02.

8. The display device according to claim 2, further comprising: a data line, disposed on the substrate and comprising a main portion, a first bending portion, and a second bending portion, wherein the first bending portion is connected to the main portion and extends along a first direction, the second bending portion is connected to the main portion and extends along a second direction, and the first direction is different from the second direction.

9. The display device according to claim 8, wherein the extension direction of the first portion is parallel to the first direction, and the extension direction of the second portion is parallel to the second direction.

10. The display device according to claim 1, wherein the first transistor overlaps with one end of the first slit, and the second transistor overlaps with other end of the first slit.

11. The display device according to claim 1, wherein the common electrode layer is disposed on the first pixel electrode.

12. The display device according to claim 1, further comprising a conductive layer, wherein the conductive layer has a second slit, and the second slit spans from the first pixel electrode to the second pixel electrode.

13. The display device according to claim 12, wherein in a normal direction of the substrate, the second slit overlaps with the first slit.

14. The display device according to claim 12, wherein the first transistor overlaps with one end of the second slit, and the second transistor overlaps with other end of the second slit.

15. The display device according to claim 12, wherein the second slit has a first 25 portion and a second portion connected to the first portion, and an extension direction of the first portion is different from an extension direction of the second portion.

16. The display device according to claim 15, wherein in a normal direction of the substrate, the second slit has a turning portion connecting the first portion and the second portion, and the turning portion is located between the first pixel electrode and the second pixel electrode.

17. The display device according to claim 12, wherein in a normal direction of the substrate, an edge of the first slit is located within an edge of the second slit.

18. The display device according to claim 12, wherein an edge of the second slit is roughly parallel to an edge of the first slit.

19. The display device according to claim 12, further comprising a scanning line and a data line, disposed on the substrate, wherein the conductive layer is disposed on the scanning line and the data line.

20. The display device according to claim 1, further comprising a bridging layer, wherein the first pixel electrode is electrically connected to the first transistor through the bridging layer.